UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2635



JEAN J. AIDONIS,

                                              Plaintiff - Appellant,

          versus


F. BRUCE BACH, Honorable; SKADDEN, ARPS,
SLATE, MEACHER & FLOM, P.C., by and through
Robert Lighthizer and Jessie M. Brooks; COHEN,
GETTINGS, DUNHAM AND DAVIS, PC, by and through
its associate David Masterman; JESSIE M.
BROOKS, Suggestion of Bankruptcy; MYRON TELUK;
DUFF & LEFFLER, PC, by and through its presi-
dent David Duff; DAVID MASTERMAN, Individual-
ly; DAVID DUFF, Individually; PAUL VANGELLOW,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-1407-A)


Submitted:   April 6, 1999              Decided:    September 3, 1999


Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jean J. Aidonis, Appellant Pro Se. William Mark Dunn, Assistant
Attorney General, Richmond, Virginia; Edward Joseph Meehan,
SKADDEN, ARPS, SLATE, MEAGHER & FLOM, L.L.P., Washington, D.C.;
John Edward Gagliano, COHEN, GETTINGS & DUNHAM, Arlington, Vir-
ginia; Paul Warren Mengel, III, RICHARDS, MCGETTIGAN, REILLY &
WEST, Alexandria, Virginia; Myron Teluk, Fairfax, Virginia; John
Elphinstone McIntosh, Jr., CREWS & HANCOCK, Fairfax, Virginia;
David Drake Hudgins, HUDGINS LAW FIRM, Alexandria, Virginia; Paul
Vangellow, Falls Church, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

   The district court granted a motion finally dismissing Aidonis'

action on January 9, 1998. Aidonis requested reconsideration which

the court denied on January 23, 1998.       On that same day, Aidonis

filed a handwritten pleading entitled "Request for a Ruling Prior

to Further Proceedings Joinder."       On September 29, 1998, the dis-

trict court denied the request for a ruling, stating that "the case

has been dismissed."   Aidonis filed a timely appeal from the dis-

trict court's September 29 order.      We affirm.

     While the "Request for a Ruling, etc." was somewhat inco-

herent, the court had already filed opinions in the case explaining

its action in dismissing the case, and the case was finally

dismissed on January 9, 1998.   No appeal from that order was taken.

The district court did not abuse its discretion in denying the

"Request for a Ruling, etc."

     We also deny Aidonis' "Motion for Judgment or in the Alterna-

tive for Sanctions" filed in this court.        We dispense with oral

argument because the facts and legal contention are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   3